Citation Nr: 0621402	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-38 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial rating for degenerative disc 
disease with posterior disc extrusions centrally with 
compression thecal sac and right S1 transecting nerve root at 
L5/S1 (formerly lumbar paraspinal spasms), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
October 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

Degenerative disc disease with posterior disc extrusions 
centrally with compression thecal sac and right S1 
transecting nerve root at L5/S1 (formerly lumbar paraspinal 
spasms) is manifested by forward flexion of the lumbar spine 
to 70 degrees, intermittent symptomatic lumbar paraspinal 
spasm activity without neurovascular association or 
radiculopathy.


CONCLUSION OF LAW

A 20 percent rating, but no higher, for Degenerative disc 
disease with posterior disc extrusions centrally with 
compression thecal sac and right S1 transecting nerve root at 
L5/S1 (formerly lumbar paraspinal spasms)is warranted. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292, 5295 (before and after September 23, 
2002) and 5237, 5243 (after September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in November 
2002.  In correspondence dated in November 2002, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements are 
moot.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran is in receipt of a 20 percent disability rating 
for degenerative disc disease of the lumbar spine, effective 
November 2002, the date of his claim.  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
(Effective September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

   
38 C.F.R. § 4.71a Plate V (2005)


During the course of this appeal the regulations regarding 
evaluations of the spine were revised.  As such, the Board 
must review findings concerning the back disability and 
evaluate the impairment based on both the old and revised 
regulations.  Where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

It must be explained that in May 2003, when the veteran was 
initially awarded service connection for lumbar paraspinal 
spasms, a 20 percent rating was assigned under Diagnostic 
Code 5295 (lumbosacral strain).  In a rating decision in 
September 2004, the RO noted that X-ray studies of the lumbar 
spine showed degenerative disc disease with moderate 
posterior disc extrusions centrally, with right compression 
the thecal sac and right S1 transecting nerve root at L5-S1.  
The RO then applied the rating criteria for disc disease, and 
concluded that a higher rating was not merited.  

The veteran contends he is entitled to a higher initial 
disability rating because his back disability results in 
frequent severe attacks and because he believes his back 
disability was not evaluated under the proper Diagnostic 
Code.  The Board has considered the veteran's contentions and 
finds the preponderance of the evidence is against the claim.  

Under the regulations in effect prior to September 26, 2003, 
degenerative disc disease of the lumbar spine is rated on X-
ray findings; or on limitation of motion.  See Diagnostic 
Code 5003 (2005).  The revised regulations became effective 
in September 2002, and further revised in September 2003.  

In order to warrant the next higher disability rating, which 
is 40 percent, under the old regulations, the evidence would 
have to show either a severe limitation of motion in the 
lumbar spine (See Diagnostic Code 5292); or severe 
intervertebral disc syndrome with recurring attacks (See 
Diagnostic Code 5293) with intermittent relief; or severe 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position (See Diagnostic Code 5295).  

After comparing the January 2003 VA fee-based examination 
findings to the normal range of motion as demonstrated in 
Plate V, the Board observes that in January 2003, the veteran 
had some mild radiating pain in his lumbar spine.  There was 
mild lumbar spasm as well as in the paraspinal groups with 
tenderness to palpitation and straight leg raise positivity.  
There were no signs of radiculopathy.  Range of motion 
testing revealed flexion to 90 degrees; extension to 20 
degrees; right and left lateral flexion to 30 degrees; and 
right and left rotation at 35 degrees; all with pain.  The 
veteran's range of motion was noted to not be further limited 
by fatigue, weakness, lack of endurance or incoordination.  
X-rays of the lumbar spine were negative and there were no 
atrophic findings noted.  The diagnosis was intermittent 
symptomatic lumbar paraspinal spasm activity without 
neurovascular association, compromise, or radiculopathy 
symptoms.  

It is clear that moderate, and not severe, impairment of the 
spine was demonstrated prior to September 2003.  Therefore, 
applying the regulations in effect at the time, the veteran 
was properly assigned a 20 percent disability rating under 
Diagnostic Code 5295.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

The RO determined that as a result of medical findings since 
September 2003, the disability of the lumbar spine was better 
characterized by a Diagnostic Code that included the disc 
disease component.  An October 2003 treatment record of G. W. 
N., M.D. indicated that he believed the veteran should be 
currently rated under Diagnostic Code 5293, intervertebral 
disc syndrome and that veteran's current status warranted a 
60 percent disability evaluation.  G. W. N., MD's examination 
report noted that the veteran had persistent sciatic pain 
with positive straight leg raising, some muscular spasm and 
slight decrease in strength in the right gastroc.  MRI 
(magnetic resonance imaging) testing showed a herniated disc 
at L5-S1.  The physician further noted the veteran had 
significant restrictions in his activity level, but he did 
not provide a range of motion assessment to support his 
opinion that there was "significant restriction" caused by 
the lumbar spine disability.  Nor did the physician describe 
any incapacitating episodes requiring the veteran to have 
periods of bedrest (see Diagnostic Codes 5293 (pre-September 
2003 and 5243 (effective September 2003). 

In September 2003 MRI studies were performed at a Naval 
Medical Center.  The results indicated mild grade 1 over 4 
retrolisthesesis of the L5 vertebra over S1 secondary to the 
degenerative disc disease.  It also showed small to moderate 
sized broad-based posterior disc extrusion centrally and on 
the right, compressing the anterior aspect of the thecal sac 
and the right S1 transecting nerve root.  Mild endplate 
degenerative changes were noted.  

Associated with the claims folder is a March 2005 treatment 
record of E. I, M.D., the veteran's treating physician.  The 
physician indicated that the veteran continued to experience 
lower back pain.  However, he was not observed to be in acute 
distress and it was indicated that he moved with ease when 
walking, standing and sitting.  Forward flexion was noted to 
70 degrees.  

During the veteran's April 2005 hearing, the veteran related 
that he tried not to miss work because of his back.  He took 
medication to relax his muscles.  He maintained that he had 
severe recurring attacks of back pain that entitled him to a 
higher rating.  A transcript of the hearing is associated 
with the claims folder.

The Board finds the veteran does not warrant the next highest 
disability rating under the revised criteria for lumbosacral 
strain and intervertebral disc syndrome; specifically 
Diagnostic Codes 5237 and 5243.  

Under Diagnostic Codes 5237, the next highest disability 
rating is 40 percent.  This rating will be assigned with a 
showing of forward flexion of the thoracolumbar spine limited 
to 30 degrees of less; or unfavorable ankylosis of the entire 
thoracolumbar spine.  However, at the VA examination, the 
veteran's forward flexion was to 90 degrees, although with 
pain, and in March 2005, forward flexion was to 70 degrees.  
While Dr. G.W.N. in October 2003 noted the veteran had 
significant restrictions in his activity level, he did not 
provide significant data to assess the disease under the 
relevant Diagnostic Codes.  

Diagnostic Code 5243 provides for an alternative evaluation 
for intervertebral disc syndrome.  The next highest 
disability rating under this code is also 40 percent; where 
the evidence shows incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  The veteran has indicated that he visits the 
hospital primarily for refills of pain medications, an 
estimated two times per year.  He has not had surgery on his 
back.  There is no evidence of incapacitating episodes 
lasting four weeks during the past 12 month period, with 
acute signs and symptoms due to intervertebral disc syndrome 
requiring bed rest and treatment prescribed by a physician.  
Thus, a higher disability rating is not warranted under this 
Diagnostic Code either.  

The Board finds the veteran is not entitled to a separate 
evaluation pursuant to Note 1 of the General Rating Schedule, 
as the January 2003 examination and March 2005 treatment 
record indicated no bowel complaints, erectile dysfunction or 
bladder complaints; or neurological impairment.  Therefore, 
the Board finds a rating in excess of 20 percent is not 
warranted under the applicable rating criteria effective 
either before or after the September 23, 2002, or September 
26, 2003, revisions.

The Board has considered whether a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups, is warranted.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  However, the Board observes no 
objective evidence that the veteran is further limited by 
fatigue, weakness, lack of endurance or incoordination.  The 
reported VA evaluation in this case adequately demonstrates 
the veteran's low back disability and that higher schedular 
ratings are not warranted.  The Board also finds there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a higher initial rating for degenerative disc 
disease with posterior disc extrusions centrally with 
compression thecal sac and right S1 transecting nerve root at 
L5/S1 (formerly lumbar paraspinal spasms), currently 
evaluated as 20 percent disabling, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


